Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-11-00175-CR

                                 Ex Parte Gregorio ROMERO

                 From the 216th Judicial District Court, Kendall County, Texas
                                   Trial Court No. 3427-B
                        Honorable N. Keith Williams, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED.

       SIGNED November 20, 2013.


                                                 _____________________________
                                                 Karen Angelini, Justice